Title: Thomas Jefferson to Thomas Ladd, 25 June 1809
From: Jefferson, Thomas
To: Ladd, Thomas


          Sir  Monticello June 25. 09 
          I recieved yesterday your notification in the suit of Gilliam v. Fleming that you should proceed to a settlement of the accounts on the 1st of Aug. at your office. no person can be more anxious for a settlement than myself. for altho’ my interests being balanced on both sides, I have none at all in the result, yet having been for 30. odd years the depository of the papers, & more intimate with the transactions probably than any other person living, I wish not to leave it to be settled by my family who are utterly unacquainted with the case. it is my anxiety for an effectual meeting which induces me to trouble you, because I have no expectation that in the month of August the necessary attendance can be obtained. it is a season when considerations of health draw every one from the tidewater country who can leave it, & forbid every one to go to it. mr Skipwith & mr Eppes, the only defendants having any interest in the issue, & judge Fleming well acquainted with the case must be present. but one of them I know, if not more, will then be at the springs for his health. altho’ my own health is as firm as I could expect at my age, yet having for 30. years avoided being in the tidewater country during the months of Aug. & Sep. I would rather avoid exposing myself to a risk which the non-attendance of others would render useless. I therefore refer to your consideration a change of the day to the return of the healthy season, so long before the next meeting of Congress as to admit the attendance of mr Eppes  some day in October for instance.  as soon as you will be so good as to favor me with a line on your determination I will write to the gentlemen abovenamed to engage their attendance & to ensure the meeting being effectual & final. I write now to mr Skelton Jones on this subject, who I presume will approve the delay for such an object. and I tender you the assurances of my great respect
          
            Th:
            Jefferson
        